SI7-/5*
                                ELECTRONIC RECORD




COA#       05-14-01310-CR                        OFFENSE:        43.26


           Jacob Lane Rowan v. The State of
STYLE:     Texas                                 COUNTY:         Grayson

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    397th Judicial District Court


DATE: 06/02/2015                   Publish: NO   TC CASE #:      063943




                         IN THE COURT OF CRIMINAL APPEALS



          Jacob Lane Rowan v. The S tate of
STYLE:    Texas                                       cca#                %\lm/p
          PkO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         %&Fu$&b                                     JUDGE:

DATE:      OHlU/jGir                                 SIGNED:                             PC:

JUDGE:       U£s\ L^U^^                               PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD